DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 09/26/2022. In the applicant’s response, claims 1-4, 9, 15, 32, and 36 were amended. Accordingly, claims 1-37 are pending and being examined. Claims 1, 9, and 32 are independent form.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 15-16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 15, the claim recites “wherein the abrasive product comprises a tag including a unique identifier of the abrasive product, and wherein the one or more sensors are configured to collect the unique identifier of the abrasive product, pattern recognition power VS. time.” However, this feature can’t be followed as the meaning of the term can’t be understood and thus makes the weighting unclear. The claim is replete with grammatical and idiomatic errors. As such, claim 16 also is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1-37 are rejected under 35 U.S.C. 103 as being unpatentable over Malkin et al (US Pat. 6,602,109, hereinafter “Malkin”) in view of Wong et al (US 2018/0108241, hereinafter “Wong”). 

Regarding claim 1, Malkin discloses a computer-implemented method (the system and method for monitoring grinding wheel conditions; see fig.2, and col.2 lines 29-36), comprising: receiving, at a computing device, sensor data from one or more sensors (receiving the training data set (i.e., the known input-output values) which are captured by the sensors configured to the grinding wheel system; see col.22, lines 57-65; see force sensors “20a—20k” and AE sensors “22a-22d” in the grinding wheel shown in fig.3 and col.4 line 64—col.5 line 4), wherein the one or more sensors are disposed in proximity to an abrasive product or a workpiece associated with the abrasive product (see fig.3 and col.4 line 64—col.5 line 4; see fig.2), wherein the one or more sensors are configured to collect abrasion operational data associated with an abrasive operation involving the abrasive product or the workpiece (wherein the training data set can be formed from data collection by the grinding wheel system; see col.12, lines 57-67); 
tagging at least a portion of the sensor data to provide tagged sensor data, wherein the tagged sensor data comprises one or more data tags, wherein each data tag is determined based on at least a portion of the abrasive operational data (for example, wherein each of the training data includes a set of operational inputs X and a set of corresponding operational outputs f which includes “degree of chatter vibration” generated by a grinding wheel, and forms the tagged/known input-output values (X; f); see the inputs and the outputs in fig.24; see Eqs.(6)-(7); see col.12, lines 57-67; where the output “degree of chatter vibration”, see 172 of fig.16 and col.10 lines 40-47), wherein the one or more data tags identify a pattern of the abrasion operation data from a duration of time prior to an abrasive product related event (wherein the output chatter degree f indicates how serious the wheel experiences chatter under the corresponding inputs X at the different time periods/stages; see fig.21 and col.11 lines 8-27), wherein the pattern of the abrasion operation data comprises a plurality of stages, wherein each stage corresponds to a portion of the duration of time and is associated with a comparison, wherein the one or more data tags are associated with a stage based on the comparison (wherein the system may compare the sensor responses collected at different time periods to determine the degree of chatter the wheel experience; see 196-200 of fig.21 and col.11 lines 8-27); and 
training, by way of the computing device and based on the sensor data and the one or more data tags, a machine learning system to determine product specific information of the abrasive product or workpiece specific information of the workpiece (the system may use “the power of neural networks”, see col.13 lines 11-23, “each of which is trained to recognize a particular feature” based on “the training data set”, see fig.24, and col.11 line 56—col,12 line 65); providing, by way of the computing device, the trained machine learning system (the system may provide the trained MANFIS system for real time monitoring a grinding process; see col.13 lines 7-10);

Malkin does not explicitly disclose that “each stage is associated with one or more sensor threshold values” in the embodiment shown 21. However, Malkin clearly discloses that the tagged/known responses collected at different time periods should be compared to determine the degree of chatter the wheel experience. It would have been apparent that a threshold would be included in the comparison in the method in Malkin. As evidence, in same field of endeavor, Wong teaches that the grind control apparatus may determine whether the detected vibration data at time interval is harm based on a preset detection threshold; see para.96; see S1-S4 of fig.3, para.123, para.125, and para.126. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Wong into the teachings of Malkin and further include a wearable device including a sensor for detecting a harmonic vibration from an abrasive device and using preset thresholds in the data comparison into the method of Malkin. The suggestion and motivation of doing so would have been to protect the task performer to be harmed (Wong, see para.5) and monitor grinding conditions, minimizing noise caused by the vibration (Malkin, see col.6 lines 9-13).

Regarding claim 2, the combination of Malkin and Wong discloses the computer-implemented method of claim 1, further comprising tagging at least a portion of the sensor data to provide tagged sensor data, wherein the tagged sensor data comprises one or more tags, each tag identifying different product specific information for the abrasive product (Malkin, for example, wherein the known input-output values include “normal force”, “acoustic emission”, “machine condition”, and the corresponding “chatter degree”; see the inputs and the outputs infig.13 and  fig.16).

Regarding claim 3, the combination of Malkin and Wong discloses the computer-implemented method of claim 2, wherein the one or more tags identify a pattern of the abrasion operation data from a duration of time prior to an abrasive product related event (Malkin, for example, wherein the known input-output values include “normal force”, “acoustic emission”, “machine condition”, and the corresponding “chatter degree”; see the inputs and the outputs infig.13 and  fig.16).

Regarding claim 4, the combination of Malkin and Wong discloses the computer-implemented method of claim 3, wherein the pattern of the abrasion operation data comprises one or more stages, each stage associated with one or more sensor threshold values, wherein the one or more tags are associated with a stage based on the one or more sensor threshold values (Wong, see para.96).

Regarding claim 5, the combination of Malkin and Wong discloses the computer-implemented method of claim 1, wherein training the machine learning system comprises training one or more machine learning models, wherein each model is trained with sensor data from abrasive products having unique identifiers from a shared identifier set (Malkin, see fig.24 and col.11 line 56—col,12 line 65).

Regarding claim 6, the combination of Malkin and Wong discloses the computer-implemented method of claim 1, wherein the sensor data from one or more sensors is aggregated by a local computing device to provide aggregated sensor data, and wherein receiving the sensor data comprises receiving the aggregated sensor data from the local computing device (Malkin, see col.12 lines 62-67).

Regarding claim 7, 10, the combination of Malkin and Wong disclose, wherein the one or more sensors are disposed in a wearable device (Wong, wherein a “wearable device 200” of fig.5, which includes a “sensor 210” in fig.6; see fig.5 and para.139; see fig.6 and para.140), wherein the sensor data from one or more sensors is aggregated by the wearable device to provide aggregated sensor data, and wherein receiving the sensor data comprises receiving the aggregated sensor data from the wearable device (Wong, wherein “the sensor apparatus 210 includes a vibration detection module” for detecting a total vibration amount from a grinder; see para.140). 

Regarding claim 8, 11, the combination of Malkin and Wong discloses the computer-implemented method of claim 7, wherein the sensor data comprises information indicative of a rotation per minute (RPM) value of the abrasive product (Wong: see “a speed spectrum graph” in para.155).

Regarding claim 9, 32, each of them is an inherent variation of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Regarding claim 12, the combination of Malkin and Wong discloses the computer-implemented method of claim 9, wherein the one or more client devices comprises at least one of. a wearable device, a mobile device (Malkin, see 25 of fig.2), a dashboard device, a web server, an analytics processing engine, or a third party server.

Regarding claim 13, the combination of Malkin and Wong discloses the computer-implemented method of claim 9, wherein providing the product specific information comprises providing information associated with a new abrasive product (Malkin, see “a new grinding wheel” in col.13 lines 7-10) or an updated abrasive product, wherein the information includes, at least in part, instructions for constructing the new abrasive product or the updated abrasive product (Malkin, see col.13 lines 7-10)).

Regarding claim 14, the combination of Malkin and Wong discloses the computer-implemented method of claim 9, wherein providing the product specific information or the workpiece specific information comprises providing, to the one or more client devices, a notification (Malkin, providing the output information about whether the wheel is experiencing chatter or not; see 218-220 of fig.21).

Regarding claim 15, the combination of Malkin and Wong discloses, wherein the abrasive product comprises a tag including a unique identifier of the abrasive product, and wherein the one or more sensors are configured to collect the unique identifier of the abrasive product (Malkin, wherein the training data set can be formed from data collection by the grinding wheel system; see col.12, lines 57-67).

Regarding claim 16, the combination of Malkin and Wong discloses, wherein the one or more client devices are configured to: display, on a graphical user interface, the one or more product specific solutions, receive, via the graphical user interface, a selection of one of the one or more product specific solutions; determine training data for the trained machine learning system based on the selected product specific solution; and transmit, to the computing device, the training data (Malkin, col.2 lines 18-26: “operators monitor the grinding and preparation processes to determine when the wheel is rounded and when the wheel needs to be dressed… and the “graphic user interface” shown in figs.15a-26c in col.13 lines 24-41).


Regarding claim 17, the combination of Malkin and Wong discloses the computer-implemented method of claim 9, wherein the abrasive product is a handheld abrasive product operated by a user (Wong: see 270 of fig.5).

Regarding claim 18, the combination of Malkin and Wong discloses the computer-implemented method of claim 17, wherein the abrasive operational data comprises at least one of: vibration data associated with the handheld abrasive product (Wong: see 270 of fig.5) or acceleration data associated with the handheld abrasive product.

Regarding claim 19, the combination of Malkin and Wong discloses the computer-implemented method of claim 17, wherein providing the product specific information or the workpiece specific information comprises providing a notification to a graphical interface of a wearable device worn by the user (Wong: see “When the control module 222 is disposed in the wearable device 200, the wireless transmission module transmits a calculation result of the calculation module 224 to the intelligent device 250. The wireless transmission module may further selectively also transmit the calculation result of the calculation module 224 to a cloud.”).

Regarding claim 20, the combination of Malkin and Wong discloses the computer-implemented method of claim 17, wherein the product specific information comprises at least one of: time spent performing tasks assigned to the user, idle time of the user, or productive time of the user (Wong: see para.165).

Regarding claim 21, the combination of Malkin and Wong discloses the computer-implemented method of claim 17, wherein the product specific information comprises at least one of: a working angle of the user with respect to the handheld abrasive product, a working angle of the handheld abrasive product with respect to the workpiece (Malkin: see fig.5 and col.5 lines 29-38), a grip tightness of the user on the handheld abrasive product, or an applied pressure of the user on the handheld abrasive product.

Regarding claim 22, the combination of Malkin and Wong discloses the computer-implemented method of claim 17, wherein the product specific information comprises an end of life estimate of the handheld abrasive product, wherein the end of life estimate comprises an estimated amount of time the user can safely use the handheld abrasive product (these features would be easily conceived from the disclosure of Malkin, such as: col.2 lines 18-26).

Regarding claim 23, the combination of Malkin and Wong discloses the computer-implemented method of claim 9, wherein the abrasive product is an automated abrasive product operated by a controller (Malkin, see fig.2).

Regarding claim 24, the combination of Malkin and Wong discloses the computer-implemented method of claim 23, wherein the one or more sensors comprises a spark-invariant sensor configured to collect operational speeds of the automated abrasive product (Malkin, see sensors fig.3 and col.4 line 64—col.5 line 4).

Regarding claim 25, the combination of Malkin and Wong discloses the computer-implemented method of claim 23, wherein providing the product specific information comprises providing a determination that one or more abrasive articles of the automated abrasive product are damaged or malfunctioning (Malkin, see fig.21, col.6, lines 9-13).

Regarding claim 26, the combination of Malkin and Wong discloses the computer-implemented method of claim 25, wherein upon providing the determination, the computing device is further configured to: identify, by a product database, one or more replacement abrasive articles for the automated abrasive product; and responsive to identifying the one or more replacement abrasive articles, place a request for the one or more replacement articles or a refurbishment treatment (these features would be easily conceived from the disclosure of Malkin, see fig.21, col.6, lines 9-13).

Regarding claim 27, the combination of Malkin and Wong discloses the computer-implemented method of claim 23, wherein providing the product specific information comprises transmitting at least one control instruction to the controller of the automated abrasive product (Malkin, see fig.2; Wong, the user stops work or rests, see para.126), wherein the at least one control instruction comprises at least one of: adjust a rotational speed of the automated abrasive product, provide a notification to the automated abrasive product, turn on the automated abrasive product, or turn off the automated abrasive product (Wong, the user stops work or rests, see para.126).

Regarding claim 28, the combination of Malkin and Wong discloses the computer-implemented method of claim 9, wherein determining the product specific information of the abrasive product or workpiece specific information of the workpiece comprises determining one or more of: a predicted future condition of the abrasive product or a predicted future condition of the workpiece (these features would be easily conceived from the disclosure of Malkin, see fig.21, col.6, lines 9-13).

Regarding claim 29, the combination of Malkin and Wong discloses the computer-implemented method of claim 28, wherein providing the product specific information or the workpiece specific information comprises providing at least one of the predicted future condition of the abrasive product or the predicted future condition of the workpiece (Malkin, see fig.21, col.6, lines 9-13).

Regarding claim 30, the combination of Malkin and Wong discloses the computer-implemented method of claim 9, wherein determining the product specific information of the abrasive product or workpiece specific information of the workpiece comprises determining a prescriptive action (Malkin, see fig.21, col.6, lines 9-13).

Regarding claim 31, the combination of Malkin and Wong discloses the computer-implemented method of claim 30, wherein providing the product specific information or the workpiece specific information comprises providing the prescriptive action, wherein the prescriptive action comprises at least one of: adjusting an operational parameter of an abrasive machine, performing a maintenance operation, redressing the abrasive product, or replacing the abrasive product (Malkin, see fig.21, col.6, lines 9-13).

Regarding claim 33, the combination of Malkin and Wong discloses the computing system of claim 32, further comprising: a display configured to provide a graphical user interface with a search interface (Malkin, see the GUI shown in fig.26A, which includes recording interfaces 26B and 26C shown in figs.26B-26C, see col.13 lines 24-41), wherein the search interface comprises a plurality of user-selectable criteria, wherein the user-selectable criteria comprise at least one of: a location menu, a device menu, a date range, or a workpiece menu (Malkin, the GUI includes the “wheel specs” of fig.26A, see col.13 lines 24-35), wherein the graphical user interface is configured to: receive user-selected search criteria from the user-selectable criteria (Malkin, the system may receive a threshold based the wheel specs; see 180 of fog.17 and col.10 lines 48-64); determine, based on the user-selected search criteria, one or more metrics (Malkin, using the threshold, the system may determine whether the wheel is round; see fig,17 and col.10 lines 56-62); and display, via the graphical user interface, the one or more metrics Malkin, (the system may display “the roundness” in the GUI shown fig.26B, see col.13 lines 36-41.

Regarding claim 34, the combination of Malkin and Wong discloses the computing system of claim 33, wherein the one or more metrics comprise at least one of: a grinding time metric, an optimal grinding metric, a vibration metric, a depth of cut, a current trace, a tool identifier, or a part count (wherein the received/displayed data include acoustic emission (AE) which indicates a “vibration metric”, as an example, fig.26B, see col.13 lines 36-41).

Regarding claim 35, the combination of Malkin and Wong discloses the computing system of claim 33, wherein the graphical user interface is further configured to receive a desired metric selected from a metric menu, wherein displaying the one or more metrics is based on the desired metric (wherein the received data include “normal force” and “AE”; see fig.26B, and col.13 lines 36-41).

Regarding claim 36, the combination of Malkin and Wong discloses the computing system of claim 33, wherein the display is further configured to provide, via the graphical user interface, a cycle comparison interface (Malkin, by comparing the AE signals from different time periods, the system can determine whether the wheel is normal or abnormal condition; see fig.21 and col.11 lines 28-39), wherein the cycle comparison interface is configured to display at least a portion of the sensor data in an overlapping arrangement of a plurality of periodic time series associated with a plurality of abrasive products (Malkin, the GUI 150B may display the associated with wheel condition as time goes in the “Monitor” area shown in fig.26B)).

Regarding claim 37, the combination of Malkin and Wong discloses the computing system of claim 32, wherein the computing device is further configured to: compare a plurality of periodic time series of at least a portion of the sensor data (Malkin, for example, see fig.17), wherein determining the product specific information of the abrasive product or workpiece specific information of the workpiece, is based, at least in part, on the comparison (Malkin, by comparing the AE signals from different time periods, the system can determine whether the wheel is normal or abnormal condition; see fig.21 and col.11 lines 28-39).

Response to Arguments
7.	Applicant's arguments with respect to claims 1, 9, and 32 have been considered but are moot in view of the new ground(s) of rejection. 

On page 10-11 of applicant’s response, applicant argues:
“As such, Malkin does not disclose or even remotely suggest using inputs of normal force X, acoustic emission Y, and machine condition Z to tag sensor data. Nor does Malkin disclose or suggest the inputs of normal force X, acoustic emission Y, and machine condition Z identify a pattern of the abrasion operation data from a duration of time prior to an abrasivePage 10 of 13 U.S. App. No.: 16/833,580 
product related event, wherein the pattern of the abrasion operation data comprises a plurality of stages, wherein each stage corresponds to a portion of the duration of time and is associated with one or more sensor threshold values, wherein the one or more data tags are associated with a stage based on the one or more sensor threshold values.”

The examiner respectfully disagrees with the argument. It is because Malkin clearly discloses “Training can be performed by presenting the network 238 with a set of inputs having known outputs. The parameters and weights can then be adjusted so that output predicted by the ANFIS 238 matches the known output values. The set of known input-output values used to train the ANFIS 238 is called the training data set… The training data can be used to train each individual ANFIS 238 of the inference system 236”. See column 12, lines 57-67. It is apparent that “the set of known input-output values” are tagged sensor data which include a set of inputs Xi (i=1…15) and a set of corresponding tagged outputs fm (m=1…7) as shown in fig.13 and fig.16; where the set of known input-output values are collected by operating a grinding wheel device as shown in fig.2. Although Malkin does not explicitly disclose that “each stage is associated with one or more sensor threshold values” in the embodiment shown 21, Wong teaches a grind control apparatus that may use a preset detection threshold to determine whether the detected vibration data at time interval is harm based on the preset detection threshold. Thus, the argument is moot in view of the new ground(s) of rejection.

8.	Applicant's arguments with respect to claim 10 have been fully considered but they are not persuasive.

On page 12 of applicant’s response, applicant argues:
“Wong discloses a wearable vibration sensor device. Throughout Wong, force sensors and/or acoustic emission sensors are not disclosed for collecting needed data. As such, in view of Wong, one of ordinary skill in the art would not have been motivated to modify Malkin to place the force sensors or acoustic emission sensors in the wearable of Wong, because such modifications would have adversely impacted the function of the sensors, render the sensors and the system of Malkin unsatisfactory for its intended use.”

The examiner respectfully points out that claim 10 is further recites “wherein the one or more sensors are disposed in a wearable device, wherein the sensor data from one or more sensors is aggregated by the wearable device to provide aggregated sensor data, and wherein receiving the sensor data comprises receiving the aggregated sensor data from the wearable device”. Clearly, the claimed invention by claim 10 is to user the sensors disposed in a wearable device to collect the sensor data from a grinding wheel device. So, the difference between claim 10 and the device in Malkin is only that: the former uses the sensors disposed in wearable device to collect acoustic emissions from the grinding wheel while Malkin does not teach that. However, in the same filed of endeavor, Wong teaches a wearable device (see 200 of fig.5), which includes a sensor (see 210 in fig.6); wherein “the sensor apparatus 210 includes a vibration detection module” for collecting a total vibration amount from a grinder (see para.140). In other words, the missed feature in the method in Malkin has be taught by Wong. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate a wearable device of Wong into the system of Malkin. The suggestion and motivation of doing so would have been to protect the task performer to be harmed (Wong, see para.5) and monitor grinding conditions, minimizing noise caused by the vibration (Malkin, see col.6 lines 9-13). Therefore, a prima facie case of obviousness has be established, and each and every feature in the claim is disclosed by the combination of Malkin and Wong. The argument is not persuasive.

9.	Applicant's arguments with respect to claim 36 have been fully considered but they are not persuasive because the combination of Malkin and Wong teaches the amended feature as explained in the rejection of the claim.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        10/3/2022